Title: To Thomas Jefferson from John Washington Scott, 31 January 1803
From: Scott, John Washington
To: Jefferson, Thomas


          
            Sir
            Philada. Jany. 31st. 1803.
          
          I take the liberty of a Citizen of a free & independent Republic of addressing to you my proposal for Publishing a small work, to which, should it meet your approbation, I request your patronage.—Although your exalted situation may furnish you with business of greater magnitude, I am induced to believe you will relax a moment from the arduous toil of governmental affairs to consider the request of a private Citizen just embarking on the sea of life, in a profession which is dependant on public patronage for Support—and your favour will be remembered with gratitude, by, Your fellow Citizen,
          
            John Washington Scott.
          
         